SCHWARTZ, Chief Judge
(dissenting).
I continue to believe that the exercise of defense peremptory challenges to remove four out of five black potential jurors demonstrated, on the face of it, a “strong likelihood” that the challenges were motivated by an impermissible bias against African-Americans — one which was especially understandable, although certainly not excusable, in a case like this in which black plaintiffs were suing non-black professional defendants. While I confess myself unable to reconcile Bryant v. State, 565 So.2d 1298 (Fla.1990) and Reed v. State, 560 So.2d 203 (Fla.1990), cert. denied, — U.S. -, 111 S.Ct. 230, — L.Ed.2d - (1990), upon which the majority relies and which seems quite similar to Bryant but is not cited in that decision, I believe that because of the sensitivity of the issue and the announced policy that “any doubts as to the existence of a ‘likelihood’ of impermissible bias must be resolved in the objecting party’s favor,” Thompson v. State, 548 So.2d 198, 200 (Fla.1989) (citing State v. Slappy, 522 So.2d 18, 21-22 (Fla.1988), cert. denied, 487 U.S. 1219, 108 S.Ct. 2873, 101 L.Ed.2d 909 (1988)), Bryant shpuld control. Accordingly, I would hold that the trial court reversibly erred by declining to put the defendants to the Slappy test of presenting an acceptable, race-neutral explanation for their challenges. In my view, therefore, the judgment below must be reversed.1
Before SCHWARTZ, C.J., and BARKDULL, HUBBART, NESBITT, BASKIN, FERGUSON, JORGENSON, COPE, LEVY, GERSTEN and GODERICH., JJ.

. Because of the continuing importance of the question, I agree to the certification of the case to the Supreme Court. (As an aside, I suggest that the high court might well have jurisdiction to review the decision under Art. V, § 3(b)(3), Fla.Const., no matter whether the majority or the dissent had prevailed, as in express and direct conflict with either Bryant or Reed, respectively.)